          Case 1:19-cv-00065-JEJ Document 74 Filed 03/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMBER F. DESANTIS                            :     19-cv-65
                                             :
        Plaintiff                            :
                                             :     Hon. John E. Jones III
v.                                           :
                                             :
HARRISBURG AREA COMMUNITY                    :
COLLEGE, JOHN MUMMERT,                       :
AND MEGAN BRIGHTBILL,                        :
                                             :
        Defendants.                          :


                                     ORDER
                                  March 4, 2021
        In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

     1. Defendants’ Supplemental Motion for Summary Judgment Regarding Count

        II of the Amended Complaint, (Doc. 69), is GRANTED.

     2. Defendants’ Motion in Limine to Exclude Wage Loss Evidence, (Doc. 58),

        is dismissed as MOOT.

     3. The Clerk of Court is directed to CLOSE the case.

                                             s/John E. Jones III
                                             John E. Jones III, Chief Judge
                                             United States District Court
                                             Middle District of Pennsylvania
